UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8550


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

SHON CONNER WILLIAMS,

                  Defendant – Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:99-cr-00659-CMC-7)


Submitted:    August 3, 2009                 Decided:   August 19, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shon Conner Williams, Appellant Pro Se.    Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shon     Conner    Williams       seeks    to    appeal    the     district

court’s    order     denying    his      motion       for       reconsideration     in

sentencing    challenging      the    extent         of    the    district     court’s

reduction of his sentence in granting the Government’s motion

pursuant to Fed. R. Crim. P. 35(b).              We conclude that the extent

of the district court’s reduction is unreviewable on appeal.

See 18 U.S.C. § 3742(a) (2006); United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007); United States v. Pridgen, 64 F.3d 147,

149 (4th Cir. 1995); United States v. Hill, 70 F.3d 321, 325

(4th Cir. 1995).             Accordingly, we dismiss the appeal.                   We

dispense     with   oral     argument     because         the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED




                                         2